On May 29,1991, the Defendant was sentenced to Count I, Criminal Endangerment, ten (10) years; Count II, Driving while License Suspended or Revoked, a misdemeanor, six (6) months in the Missoula County Jail; Count III, Operating a Motor Vehicle without Liability Insurance, ten (10) days in the Missoula County Jail; Dangerous Designation.
On April 23,1992, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Renee Pettinato, Legal Intern from the Montana Defender Project. The state was represented by Karen Tbwnsend, Deputy County Attorney from Missoula.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.The reasons for the decision are the Dangerous Designation was justified by the record, and the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. Frank M. Davis, Acting Chairman, Hon. Thomas M. McKittrick, Hon. G. Todd Baugh, Judges
The Sentence Review Board wish to thank Renee Pettinato, Legal Intern from the Montana Defender project and Karen Townsend, Deputy County Attorney from Missoula for their assistance to the defendant and to this Court.